SMITH, CARNEY & CO., p.c. CERTIFIEDPUBLICACCOUNTANTS Joseph E. Brueggen 5100 N. Brookline, Suite 1000 Kenneth L.Carney Oklahoma City, OK 73112-3627 Kevin L. Fosbenner BUS: (405) 272-1040 Edward W. Granger FAX: (405) 235-6180 Rebecca A. Hembree 1-800-570-1040 Joseph W. Hornick Kevin D. Howard 5 S. Commerce, Suite 33 Van R. Oliver Ardmore, OK 73401-3924 H. Kirby Smith BUS: (580) 226-1227 FAX: (580) 226-1229 1-866-570-1040 www.smithcarney.com February 28, 2011 U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Sooner Holdings Inc. Commission File Number: 0-18344 Dear Commissioners: We are the former independent registered public accounting firm for Sooner Holdings Inc. (the "Company"). We have read the Company's disclosure set forth in Item 4.01 "Changes in Registrant's Certifying Accountant" of the Company's Current Report on Form 8-K dated February 28, 2011(the "Current Report") and are in agreement with the disclosure in the Current Report, insofar as it pertains to our firm. Respectfully, /s/Smith, Carney & Co., p.c. Smith, Carney & Co., p.c. Oklahoma City, OK Member American Institute of Certified Public Accountants Member SEC Practice Section PCAOB Registered Firm
